DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.  Applicant’s argument on page 13 of the brief that the art of record fails to disclose or suggest that the contributing user grants the level of access to each additional user account based on the metadata is understood, but the examiner disagrees.  The amended claims as written do not mention using or matching metadata in order to determine level of access to grant to each addition user account.  The claims as written disclose granting different levels of access to multiple users.  Using BRI, the art of record clearly discloses granting different levels of access to multiple users.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huston (US 2012/0004956), hereinafter referred to as Huston, in view of Johnson (US 2015/0074107), hereinafter referred to as Johnson.

(fig. 6 and 8-10, paragraphs 181-182 wherein spectator can request to gain access to the viewpoint of the selected athlete from worn camera apparatuses), 
the request to access the content information is received from each of a first information terminal apparatus of a second user and a second information terminal apparatus of a third user, and each of the second user and the third user is different from the first user (fig. 6, paragraphs 77-79 wherein plurality of requestors can request viewing access from a participating golfer’s real time views).
However Huston is silent in regards to disclosing determine a first degree of matching between the first user and the second user and a second degree of matching between the first user and the third user; and set a first information amount of the content information to be provided to the second user and a second information amount of the content information to be provided to the third user, wherein the first information amount of the content information is set based on the request to access the content information and the first degree of matching, the second information amount of content information is set based on the request to access the content information and the second degree of matching, and the first information amount is greater than the second information amount based on the first degree of matching greater than the second degree of matching.
(fig. 1-4, paragraphs 29-30 wherein users are identified in captured images being shared and accessed); 
and set a first information amount of the content information to be provided to the second user and a second information amount of the content information to be provided to the third user (fig. 1-4, paragraphs 38-40 wherein different levels of access are granted to identified first and second user to access shared image content), 
wherein the first information amount of the content information is set based on the request to access the content information and the first degree of matching, the second information amount of content information is set based on the request to access the content information and the second degree of matching (fig. 1-4, paragraphs 38-40 wherein different levels of access are granted to identified first and second user to access shared image content), 
and the first information amount is greater than the second information amount based on the first degree of matching greater than the second degree of matching (fig. 1-4, paragraphs 38-39 wherein user account information related to uploaded images and identified users in images determines level of asses of identified first user and second user interact with shared images).  Johnson (paragraph 32) provides motivation to combine the references wherein user can request access to images or content being shared and a management module control levels of access granted to requestor.  All of the elements are known.  Combining the references would yield the instant claims wherein clients requesting access to content being shared are granted various levels of 

9.	Regarding claim 19, Huston discloses an information processing method, comprising: receiving a request to access content information, wherein the content information is associated with a space of a first user that is associated with an information processing apparatus (fig. 6 and 8-10, paragraphs 181-182 wherein spectator can request to gain access to the viewpoint of the selected athlete from worn camera apparatuses), 
the request to access the content information is received from each of a first information terminal apparatus of a second user and a second information terminal apparatus of a third user, and each of the second user and the third user is different from the first user (fig. 6, paragraphs 77-79 wherein plurality of requestors can request viewing access from a participating golfer’s real time views).
However Huston is silent in regards to disclosing determining a first degree of matching between the first user and the second user and a second degree of matching between the first user and the third user; and setting a first information amount of the content information to be provided to the second user and a second information amount of the content information to be provided to the third user, wherein the first information amount of the content information is set based on the request to access the content information and the first degree of matching, the second information amount of the content information is set based on the request to access the content information and the second degree of matching, and the first information amount is greater than the 
Johnson discloses determining a first degree of matching between the first user and the second user and a second degree of matching between the first user and the third user (fig. 1-4, paragraphs 29-30 wherein users are identified in captured images being shared and accessed); 
and setting a first information amount of the content information to be provided to the second user and a second information amount of the content information to be provided to the third user (fig. 1-4, paragraphs 38-40 wherein different levels of access are granted to identified first and second user to access shared image content), 
wherein the first information amount of the content information is set based on the request to access the content information and the first degree of matching, the second information amount of the content information is set based on the request to access the content information and the second degree of matching (fig. 1-4, paragraphs 38-40 wherein different levels of access are granted to identified first and second user to access shared image content), 
and the first information amount is greater than the second information amount based on the first degree of matching greater than the second degree of matching (fig. 1-4, paragraphs 38-39 wherein user account information related to uploaded images and identified users in images determines level of asses of identified first user and second user interact with shared images).  Johnson (paragraph 32) provides motivation to combine the references wherein user can request access to images or content being shared and a management module control levels of access granted to requestor.  All of 

10.	Regarding claim 20, Huston discloses a non-transitory computer-readable medium, having stored thereon computer-executable instructions that, when executed by a processor, cause a computer to execute operations, the operations comprising:  receiving a request to access content information, wherein the content information is associated with a space of a first user that is associated with an information processing apparatus (fig. 6 and 8-10, paragraphs 181-182 wherein spectator can request to gain access to the viewpoint of the selected athlete from worn camera apparatuses), 
the request to access the content information is received from each of a first information terminal apparatus of a second user and a second information terminal apparatus of a third user, and each of the second user and the third user is different from the first user (fig. 6, paragraphs 77-79 wherein plurality of requestors can request viewing access from a participating golfer’s real time views).
However Huston is silent in regards to disclosing determining a first degree of matching between the first user and the second user and a second degree of matching between the first user and the third user; and setting a first information amount of the content information to be provided to the second user and a second information amount of the content information to be provided to the third user, wherein the first information amount of the content information is set based on the request to access the content 
Johnson discloses determining a first degree of matching between the first user and the second user and a second degree of matching between the first user and the third user (fig. 1-4, paragraphs 29-30 wherein users are identified in captured images being shared and accessed); 
and setting a first information amount of the content information to be provided to the second user and a second information amount of the content information to be provided to the third user (fig. 1-4, paragraphs 38-40 wherein different levels of access are granted to identified first and second user to access shared image content), 
wherein the first information amount of the content information is set based on the request to access the content information and the first degree of matching, the second information amount of the content information is set based on the request to access the content information and the second degree of matching (fig. 1-4, paragraphs 38-40 wherein different levels of access are granted to identified first and second user to access shared image content),
and the first information amount is greater than the second information amount based on the first degree of matching greater than the second degree of matching (fig. 1-4, paragraphs 38-39 wherein user account information related to uploaded images and identified users in images determines level of asses of identified first user and second user interact with shared images).  Johnson (paragraph 32) provides motivation to combine the references wherein user can request access to images or content being shared and a management module control levels of access granted to requestor.  All of the elements are known.  Combining the references would yield the instant claims wherein clients requesting access to content being shared are granted various levels of access to shared content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11.	Claims 3-8, 10, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huston, in view of Johnson, in view of Slavin (US Patent No. 8,520,072), hereinafter referred to as Slavin.

12.	However regarding claim 3, Huston and Johnson are silent in regards to disclosing the information processing apparatus according to claim 1, wherein the attribute information of the second user includes information of at least one of a first age of the second user, sex of the second user, a personal relationship between the first user and the second user, a place of birth of the second user, an occupation of the second user, a qualification of the second user, a review made by from the first user, or accumulated time of use.
Slavin discloses the information processing apparatus according to claim 1, wherein the attribute information of the second user includes information of at least one of a first age of the second user, sex of the second user, a personal relationship between the first user and the second user, a place of birth of the second user, an  (fig. 4-5, col. 16, lines 43-65 wherein relationship with main user is established to determine devices with which to share captured content, also limiting access to users that live at the property).  Slavin (col. 5, lines 40-50) provides motivation to combine the references wherein operator may view content while preventing the monitoring station from accessing other content on device.  All of the elements are known.  Combining the references would yield the instant claims wherein secondary user can be provided with access to content on a device while preventing the monitor from accessing other data stored on device.

13.	Regarding claim 4, Slavin discloses the information processing apparatus according to claim 3, wherein the personal relationship includes at least one of kinship, a friendship, or an official position relationship (fig. 4-5, col. 16, lines 11-29 wherein system detects attributes of captured images to determine secondary users with which to share captured images).

14.	Regarding claim 5, Slavin discloses the information processing apparatus according to claim 3, wherein the circuitry is further configured to:  set the first information amount of the content information based on a first correlation of the personal relationship between the first user and the second user (fig. 4-5, col. 14, lines 33-62 wherein when relationship with first user is not established, second user is prevented from receiving direct access to images captured by camera sent to first device to maintain privacy); 
(fig. 6, paragraph 47 wherein differentiation is made between participants and spectators wherein participants are granted greater access to content).

15.	Regarding claim 6, Slavin discloses the information processing apparatus according to claim 3, wherein the circuitry is further configured to:  set the first information amount of the content information based on the first age of the second user (fig. 4-6, col. 19, lines 53-68 wherein system uses identification of user as son, daughter, mother or dad and grants graduated access to persons identified); 
and set the second information amount of the content information based on a second age of the third user, the second age is relatively advance than the first age, and the first information amount is smaller than the second information amount (fig. 4-6, col. 19, lines 53-68 wherein system uses identification of user as son, daughter, mother or dad and grants graduated access to persons identified).

16.	Regarding claim 7, Slavin discloses the information processing apparatus according to claim 3, wherein the circuitry is further configured to set the first information amount based on the attribute information of the second user, and the attribute information does not satisfy a first condition (fig. 4-5, col. 16, lines 55-68, col. 17, lines 1-9 wherein system detects secondary users do not live in home of the first user, the system users social network attributes to determine access level of secondary user to captured content).

17.	Regarding claim 8, Slavin discloses the information processing apparatus according to claim 7, wherein the circuitry is further configured to set the first condition based on an input of the first user (fig. 4-5, col. 13, lines 29-40 wherein user input establishes users to share captured image content).

18.	Regarding claim 10, Slavin discloses the information processing apparatus according to claim 3, wherein the circuitry is further configured to receive at least one of sound information, text information, or image information from the first information terminal apparatus (fig. 3-4, col. 14, lines 62-68 wherein mom’s mobile phone is the primary recipient of image content provided by the monitoring camera).

19.	Regarding claim 15, Huston and Johnson are silent in disclosing the information processing apparatus according to claim 1, wherein relevant information of the first information terminal apparatus includes at least one of performance of the first information terminal apparatus or an output format of the first information terminal apparatus, and the circuitry is further configured to set the first information amount of the content information based on at least one of the performance of the first information terminal apparatus or the output format of the first information terminal apparatus
Slavin discloses the information processing apparatus according to claim 1, wherein relevant information of the first information terminal apparatus includes at least (fig. 3-4, col. 2 lines 6-35 wherein system shares image content relevant to triggering alarm event).  Slavin (col. 5, lines 40-50) provides motivation to combine the references wherein operator may view content while preventing the monitoring station from accessing other content on device.  All of the elements are known.  Combining the references would yield the instant claims wherein secondary user can be provided with access to content on a device while preventing the monitor from accessing other data stored on device.

20.	Regarding claim 17, Slavin discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to:  communicate with each of the first information terminal apparatus and the second information terminal apparatus (fig. 3-4, col.14, lines 47-68 wherein camera unit receives access request from secondary device); 
and directly or indirectly receive the request from each of the first information terminal apparatus and the second information terminal apparatus (fig. 1-3, col. 2, lines 62-68 wherein mom’s mobile phone is linked to camera monitoring area, as well as connected to secondary mobile devices to service image content request).

(fig. 2, col. 8, lines 51-58 wherein monitoring server communicates with mom’s mobile device and secondary devices).

22.	Claims 9, 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huston, in view of Johnson, in in view of Slavin, in view of Sakata (US 2015/0142889), hereinafter referred to as Sakata.

23.	Regarding claim 9, Huston, Johnson and Slavin are silent in regards to disclosing the information processing apparatus according to claim 7, wherein in the first condition, a degree of similarity between the attribute information of the second user and attribute information of the first user is greater than or equal to a specific value.
	However Sakata discloses the information processing apparatus according to claim 7, wherein in the first condition, a degree of similarity between the attribute information of the second user and attribute information of the first user is greater than or equal to a specific value (fig. 4-5, paragraphs 175-176 wherein system detects similarity between first and second users in deciding whether to provide access to requested content to second user).  Sakata (paragraph 177) provides motivation to combine the references wherein system uses similarity of the second user to determine 

24.	Regarding claim 11, Sakata discloses the information processing apparatus according to claim 10, wherein the circuitry is further configured to provide at least one of the sound information, the text information, or the image information to the first user based on the attribute information of the second user, and the attribute information of the second user satisfy a second condition (fig. 8-10, paragraphs 174-176 and 195 wherein system detects users viewing similar content being viewed by the first viewer, then system checks for users of similar age as first user.  Then provides cooking support content to first user detected as being similar to content viewed by second user of similar age).

25.	Regarding claim 12, Sakata discloses the information processing apparatus according to claim 11, wherein the circuitry is further configured to set the first information amount of the content information smaller than a third information amount of the content information based on the attribute information of the second user (fig.4-6, paragraphs 195-200 wherein audio or image content may be limited as to sharing between users based on share range restrictions applied to user equipment), 
(fig.4-6, paragraphs 195-200 wherein audio or image content may be limited as to sharing between users based on share range restrictions applied to user equipment).

26.	Regarding claim 14, Sakata discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to:  receive input information of the second user from the first information terminal apparatus of the second user (fig. 4-5, paragraphs 175 and 194-195 wherein system shares text audio and image communication from second user to first user, and information is relevant to content information being consumed); 
output the input information to the first user, and control the output input information based on attribute information of the second user (fig. 4-5, paragraphs 175 and 194-195 wherein system shares text audio and image communication from second user to first user, and information is relevant to content information being consumed).

27.	Regarding claim 16, Sakata discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to:  acquire one of a captured image or sound information in one of a real space or a virtual space, wherein the real space and virtual space correspond to the space in which the first user exists (fig. 1, paragraphs 59 and 69 wherein system images viewed by user one with user two over the cloud serer thru the service provider); 
and set one of the captured image or the sound information as the content information (fig. 1, paragraphs 59 and 69 wherein system images viewed by user one with user two over the cloud serer thru the service provider).

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424